OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed and the petition dismissed.
We agree with the Appellate Division that the ratio established by Election Law § 6-124 indicates the Legislature’s desire for proportional representation and that ideally this would require in each instance that the districts with the most party votes in the last election be accorded proportionally more representation than districts with less. However, the statute does not require strict compliance but more generally provides that delegates be chosen "substantially in accordance with the ratio”. In addition, as the Appellate Division noted, there are practical difficulties to achieving full proportional representation in this case.
Under all the circumstances we conclude that the statutory requirement was met. The courts below indicated, and we agree, that the party chose a proper number of delegates and that a sufficient number of delegates was available to provide a quorum. Although one district was unrepresented and another underrepresented most districts were properly represented in proportion to their voting strength.
We therefore conclude that there was compliance with the statutory requirement of substantial proportionality. We note that a contrary result would deprive all districts of an opportunity to vote for a party candidate because of a failure to achieve full proportional representation with respect to two of those districts.
Chief Judge Wachtler and Judges Meyer, Simons, Alexander and Titone concur; Judges Kaye and Hancock, Jr., taking no part.
Order reversed, without costs, in a memorandum.